PER CURIAM.
Terry K. Brown sustained an industrial injury on February 23, 1991. In this appeal, she challenges the order of the Judge of Compensation Claims denying her claim for temporary partial disability benefits for the period November 2, 1991, through May 10, 1993. The Employer/Carrier’s sole defense at the hearing was that Brown’s job search/ TPD request forms were not submitted within the 14-day time limit of section 440.15(3)(b)2., Florida Statutes (Supp.1990). Brown contended that she did not receive notice from the carrier in October 1991 of her responsibility to conduct a job search; or, alternatively, that even if she did receive *314proper notification, the requisite job search forms were not attached. The finding that Brown received the letter with the attached forms is based on competent and substantial evidence and need not be disturbed. Nevertheless, we must reverse the ultimate denial of benefits based on the 1990 amendments to section 440.15(3)(b)2. In so ruling, the judge cited this court’s opinion in Litvin v. St. Lucie County Sheriff's Department, 599 So.2d 1353 (Fla. 1st DCA 1992), but did not have the benefit of our very recent decision in Bridges v. Motorola Inc., 646 So.2d 790 (Fla. 1st DCA 1994), wherein we distinguished Litvin and held that the 14-day limitation in section 440.15(3)(b)2. does not apply to TPD benefits. Accordingly, the order is reversed and this case is remanded for further proceedings.
REVERSED and REMANDED.
ZEHMER, C.J., DAVIS, J., and WENTWORTH, WINIFRED L., Senior Judge, concur.